Citation Nr: 1535063	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  13-34 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for thoracolumbar strain with degenerative disc disease (low back disability).  

2.  Entitlement to the award of an effective date prior to September 26, 2012, for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel





INTRODUCTION

The Veteran had active service from April 2000 to October 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and October 2013 decisions of the Salt Lake City, Utah, Regional Office (RO).  As the Veteran presently resides in the State of Washington, the Seattle RO has jurisdiction over the matters under appellate review.  

In the interest of clarity, the Board deems it necessary to address the procedural posture of the low back disability rating claim.  The May 2010 rating action granted service connection for the low back disability, assigning an initial 20 percent disability rating, effective October 12, 2009 (the date following the Veteran's separation from service).  In August 2010, the RO received numerous private treatment records related to the nature, extent, and severity of the Veteran's low back disability.  

There is no statement or submission from the Veteran that may properly be construed as a notice of disagreement (NOD) with the May 2010 RO determination related to the low back disability but VA was in receipt of new and material evidence relevant to the claim within one year of the decision, requiring any subsequent adjudication relate back to the original claim.  38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Significantly, the November 2011 and November 2012 RO decisions, purporting to address the low back disability rating, do not reflect consideration of the August 2010 new and material evidence received by VA, precluding the May 2010 rating decision on the low back disability from becoming final.  Thus, the May 2010 rating decision is the proper decision on appeal.

The issue of entitlement to an initial low back rating in excess of 20 percent is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to October 12, 2009, the Veteran was substantially and gainfully employed and service connection was not in effect for any disability.

2.  Since October 12, 2009, the Veteran's service-connected disabilities have rendered him unemployable and he has met the schedular criteria for a TDIU rating.  


CONCLUSION OF LAW

An effective date of October 12, 2009, and no earlier, for the award of a TDIU rating, is warranted.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.400, 4.16 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary. 

As to VA's duty to assist, the Veteran asserts that an earlier effective date is warranted based on the findings and conclusions contained in the medical evidence of record, when developing his low back disability rating claim.  Moreover, he does not report the existence of any pertinent, outstanding evidence that should be associated with the claims folder.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that he will not be prejudiced by the Board's adjudication of his claim based on the current record. 

The Veteran seeks entitlement to an effective date prior to September 26, 2012, for a TDIU rating.  

A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation, whether for an increased rating or for a TDIU, is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The regulation implementing this statutory provision provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

VA received the Veteran's initial claim for a low back disability, on July 29, 2009.  For the reasons outlined in the INTRODUCTION section, the initial low back rating claim was open and pending on September 26, 2012, the date VA received the Veteran's formal TDIU claim.  This initial July 29, 2009, claim also included an implied TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  Accordingly, when the October 2013 rating granted TDIU benefits effective the date VA received the formal claim for such benefits, the RO failed to properly consider the implied claim for TIDU benefits that was part-and-parcel of the initial July 29, 2009, claim.  Thus, the Board must consider whether there is a basis to award TDIU benefits based on the Veteran's initial July 29, 2009, claim.     

The evidence reflects that service-connection was not in effect for any disability(ies) nor was the Veteran unemployed on or prior to October 11, 2009 (i.e., the date of separation from service); therefore, there is no basis for the award of TDIU benefits during this period.  See 38 C.F.R. § 4.16.  

The Veteran provides a competent and credible account of being unemployed since October 12, 2009, and of the occupational limitations/hindrances caused by the manifestations of his service-connected disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The medical evidence of record also indicates that service-connected disabilities limited the Veteran's occupational functioning, as noted in a May 2010 orthopedic examination and a May 2010 VA psychiatric examination.  Moreover, while not binding, a January 2010 Social Security Administration (SSA) disability determination that the Veteran was found to be disabled because of disabilities for which service connection is in effect (i.e., PTSD and disorders of the back) is highly probative evidence indicating the Veteran was unemployable upon separation, on October 12, 2009.  

Effective October 12, 2009, or the date following separation from service, the RO granted service connection for posttraumatic stress disorder, assigning a 30 percent rating; cervical spine degenerative arthritis, assigning a 20 percent rating; a low back disability, assigning a 20 percent rating; left shoulder tendonitis, assigning a 10 percent rating; right wrist tendonitis, assigning a 10 percent rating; and bilateral tinnitus, assigning a 10 percent rating.  See 38 C.F.R. § 3.400(b)(2).  

Cervical spine degenerative arthritis and the low back disability affect a single body system (i.e., orthopedic) and for TDIU purposes are considered as a single disability for TDIU rating purposes.  See 38 C.F.R. § 4.16(a).  The respective 20 percent ratings combined equal 36 percent, which is rounded up to 40 percent.  38 C.F.R. § 4.25, Table I-Combined Ratings Table.  Combining the single 40 percent disability rating with the Veteran's other respectively service connected disabilities results in a combined disability rating of 80 percent.  Id.; 38 C.F.R. § 4.26.  Thus, since October 12, 2009, the Veteran has met the schedular criteria for the assignment of a TDIU rating.  38 C.F.R. § 4.16(a).

In sum, resolving all reasonable doubt in his favor, the Veteran has not been able to maintain substantially gainful employment because of his service-connected disabilities and has met the criteria for a TDIU rating, since October 12, 2009.  Id.  A TDIU rating is warranted effective, October 12, 2009.  


ORDER

An effective date of October 12, 2009, for the award of a TDIU rating is granted, subject to the controlling laws and regulations governing the disbursement of monetary benefits.  


REMAND

While the most recent July 2013 VA examination is adequate, the record must be supplemented to allow a fully informed evaluation of the low back disability claim because many relevant treatment records have been associated with the claims file since the examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Also, a retrospective medical opinion is necessary to assess the nature, extent, and severity of the Veteran's low back disability during the period between his May 2010 and August 2012 VA examination that did not consider relevant medical evidence generated in the interim.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period); see also Chotta v. Peake, 22 Vet. App. 80 (2008).  On remand, the Veteran must be provided a contemporaneous VA examination and an appropriate medical opinion/assessment obtained.  

The record suggests the Veteran receives regular VA treatment for his low back disability; however VA treatment records dated since March 2015 have not been associated with the claims folder.  Although not definitive, the record also suggests that the Veteran receives private treatment for his low back disability but records dated since June 2013 have not been made of record.  On remand, efforts to obtain these relevant and reasonably identified records must be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all sources of private low back treatment, evaluation, or hospitalization, since June 2013.  Then undertake all appropriate efforts to obtain any identified records.  All development efforts should be associated with the claims folder.

2.  Obtain all outstanding VA low back treatment and/or hospitalization records, dated since March 2015.  Any negative response(s) must be in writing and associated with the claims folder.

3.  After receipt of all additional records, schedule the Veteran for a VA orthopedic examination reassessing the severity of his service-connected low back disability.  The claims file (i.e., the paper claims file and any medical records being maintained, instead, electronically in Virtual VA, VBMS, CAPRI, and AMIE), as well as a complete copy of this remand, must be reviewed by the examiner for the pertinent history.  If the examiner does not have access to Virtual VA and VBMS, any relevant treatment records contained in these electronic portions of the claims file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review and consideration.

The examiner is to identify all low back pathology found to be present.  The examiner is to conduct all indicated tests and studies, including range-of-motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen. 

In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on the Veteran's reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the his low back during these flare-ups.

In addition, the examiner should state whether the low back disability has involved any incapacitating episodes, which are defined according to VA regulation as periods of acute signs and symptoms requiring bed rest prescribed by a physician or treatment by a physician and, if so, the frequency and duration of those episodes.

Further, the examiner should discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.

The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability. 

Further, the examiner should discuss the Veteran's documented low back history, from May 2010 to August 2012.  For the aforementioned period, the examiner should report all pertinent findings and, if ascertainable, provide an assessment as to the nature, extent, and severity of the low back disability, including range of motion and relevant manifestations.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond give medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, of the examiner does not have the needed knowledge and training).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's low back disability claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


